Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 19-20770-CR-HUCK

  UNITED STATES OF AMERICA,

           Plaintiff,

  Vs.

  LACAROL DENT,

           Defendant.
                                  /

                        DEFENDANT’S MOTION TO FOR BOND

        COMES NOW, the Defendant, LACAROL DENT, through counsel and files this

  Motion for Bond and respectfully requests this Court set hearing on this motion via

  video. In support thereof, it is stated as follows:

        1. Ms. Dent was charged by indictment with one count of possession of a firearm

           and ammunition by a convicted felon. (DE 3).

        2. On March 16, 2020, Ms. Dent appeared before the magistrate judge for first

           appearance and arraignment. The case was continued to March 17, 2020 for a

           pretrial detention hearing. (DE 10).

        3. On March 17, 2020, Ms. Dent was released on a $100,000 personal surety bond

           with location monitoring at the discretion of the supervising officer and home

           detention with exceptions for medical, substance abuse and mental health

           treatment, attorney visits, employment, court appearances, religious services,

           and other activities as pre-approved by supervising officer. (DE 12).
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 2 of 14



      4. On April 23, 2020, the Department of Probation filed a request for a warrant

           and alleged that Ms. Dent failed to comply with the conditions of release. (DE

           17). On April 24, 2020, this Court signed the request for a warrant. (DE 17).

           On May 2, 2020, Ms. Dent was arrested on the outstanding warrant.

      5. Ms. Dent has not requested bond review since she was arrested on the warrant

           on May 2, 2020.

      6. Counsel requests that this Court hold a bond review hearing via video and

           consider a bond for Ms. Dent due to (1) Ms. Dent’s physical health conditions,

           which cannot be properly treated at FDC-Miami and which make her at-risk

           of severe illness if she were to contract COVID-19 and (2) Ms. Dent’s mental

           health conditions, which are not being properly treated at FDC-Miami.

      7. Further, if given the opportunity for release, Ms. Dent is willing to reside at a

           halfway house, which will provide additional structure and ensure she will

           succeed on pretrial release.

      I.      Ms. Dent’s physical health conditions

      Ms. Dent’s health conditions include asthma, epilepsy seizure disorder, and iron

  deficiency anemia. Additionally, Ms. Dent has suffered from continuous pelvic pain

  and dysmenorrhea (vaginal bleeding) since February 2020. (Medical records from

  FDC-Miami). 1 At FDC-Miami, Ms. Dent was prescribed an Albuterol Inhaler for her

  asthma. Id. Ms. Dent has been prescribed an inhaler since she was a child. However,




  1On July 17, 2020, counsel provided a copy of Ms. Dent’s medical records to AUSA
  Karin Bhat and Court Room Deputy Michael Brenner via email.
                                              2
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 3 of 14



  in addition to the inhaler, she uses a nebulizer at home to control her asthma

  symptoms (coughing, wheezing, shortness of breath, chest tightness, pain or

  pressure) and for immediate relief from asthma attacks. 2 Ms. Dent does not have

  access to a nebulizer at FDC-Miami. As this Court is aware, according the Center for

  Disease Control (CDC), because of her asthma, Ms. Dent may be at an increased risk

  for severe illness from Covid-19. 3

       Indeed, courts have granted motions for reduction in sentence during COVID-19

  based on the fact that a defendant suffers from asthma. See: United States v. Brown,

  Case No. 2:18-cr-360, Dkt. No. 35 (N.D. Ala. May 22, 2020); United States v. Gorai,

  2020 WL 1975372, at *3 (D.Nev., Apr. 24, 2020) (granting motion for reduction after

  finding “defendant’s asthma falls squarely within the ambit of preexisting conditions

  that the CDC has unambiguously explained place him at greater risk of COVID-

  19”); United States v. Norris, No. 3:18-cr-243, No. 37 (D. Conn., Apr. 16, 2020)

  (granting reduction where only risk factor identified was asthma: “[Defendant]

  suffers from asthma and uses an Albuterol inhaler to treat his symptoms. . . . [H]is

  medical condition and current conditions of confinement constitute extraordinary and

  compelling reasons to reduce his sentence.” (emphasis supplied); United States v.

  Wen, 2020 WL 1845104 (W.D.N.Y., Apr. 13, 2020) (granting reduction for 48-year old

  defendant where only risk factor was history of asthma; noting possible positive case

  at institution) (emphasis supplied); United States v. Tran, 2020 WL 1820520 (C.D.



  2   https://www.webmd.com/asthma/guide/home-nebulizer-therapy#1-3
  3https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

  medical-conditions.html
                                           3
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 4 of 14



  Cal., Apr. 10, 2020) (granting reduction for defendant serving a 15 year sentence for

  Hobbs Act robbery and possession of a machine gun where defendant suffered from

  asthma since childhood and was housed in a facility with an active COVID-19

  outbreak); United States v. Hernandez, ___ F.Supp.3d ____, 2020 WL 1684062, at *3

  (S.D.N.Y., Apr. 2, 2020) (granting reduction based on CDC guidance that persons

  with asthma are at high risk of serious illness if they contract the disease); United

  States v. Gentille, 2020 WL 1814158 (S.D.N.Y., Apr. 9, 2020) (same); United States v.

  Lee, ___ F.Supp.3d. ___, 2020 WL 2512415 2 (N.D.Cal., 2020) (granting reduction;

  noting the government did not dispute that moderate to severe asthma is a recognized

  risk factor); United States v. Echevarria, 2020 WL 2113604 (D.Conn., May 4, 2020)

  (granting reduction for 49-year old with history of asthma, though court noted other

  unidentified “chronic medical problems”)

     Further, the Department of Justice issued internal guidance which directs that

  the Government concede that Defendants who have certain CDC risk factors”…“can

  establish that ‘extraordinary and compelling reasons’ warrant the reduction in

  sentence.” United States v. Albert Firebaugh IV, Case No.: 16-20341 (DE 43)

  (government’s supplemental response). The factors listed by the government included

  asthma (moderate to severe) Id.

     As the Court is also well aware, “prisons are epicenters for infectious diseases,

  [such as COVID-19], because of the higher background prevalence of infection, the

  higher levels of risk factors for infection, the unavoidable close contact in often

  overcrowded, poorly ventilated, and unsanitary facilities, and the poor access to



                                             4
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 5 of 14



  health-care services relative to that in community settings.” 4 The data exposes this

  reality. As of July 17, 2020, BOP reported that 8,853 inmates and 926 staff members

  have tested positive for COVID-19. 5 As of July 17, 2020, at FDC-Miami, 16 inmates

  and 22 staff members have tested positive for COVID-19; one inmate at FDC-Miami

  has died from COVID-19. 6 As of July 17, 2020, 95 inmates have died from COVID-19

  while in BOP custody, and 1 staff member has died. 7 These numbers are likely deeply

  flawed given BOP’s under-testing. 8 COVID-19 is present and spreading at FDC-

  Miami. It is a safe assumption that it is only a matter of time before Ms. Dent becomes

  infected with COVID-19.

      Currently Ms. Dent shares a cell with another inmate. It is virtually impossible

  to socially distance. Ms. Dent is allowed out of her cell Monday through Friday for

  one hour each day. Ms. Dent must decide to whether use that hour to email her

  attorney; call her family; or shower. Ms. Dent is not allowed out of her cell on

  Saturdays or Sundays. She has been given two cloth face masks since her arrival at

  FDC-Miami. She has not been given hand sanitizer or gloves.




  4 Stuart A. Kinner et al., Prisons & custodial settings are part of a comprehensive
  response       to       COVID-19,      The       Lancet,      April     1,      2020,
  https://www.thelancet.com/journals/lanpub/article/PIIS2468-2667(20)30058-
  X/fulltext (last visited May 5, 2020).
  5     See     Fed.     Bureau     of    Prisons,   COVID-19        Coronavirus,    at
  https://www.bop.gov/coronavirus/
  6 Id.
  7Id.
  8 See, e.g., FDC-Miami reporting it tested a mere two inmates as of May 8, 2020 and

  zero                inmates              the             following              week.
  https://www.flsd.uscourts.gov/sites/flsd/files/FDCMiamiMay082020Update.pdf and
  https://www.flsd.uscourts.gov/sites/FDC20200515COVIDReport.pdf
                                            5
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 6 of 14



      On July 13, 2020, counsel contacted the medical department at FDC-Miami

  because Ms. Dent reported that her Albuterol Inhaler was not working property. Staff

  had advised Ms. Dent to bang on the inhaler and run it under warm water. Counsel

  asked the medical department to provide Ms. Dent with a new inhaler. (Counsel’s

  emails to the medical department of at FDC Miami.) 9 As of the writing of this motion,

  Ms. Dent has not received a new inhaler.

      For her epilepsy seizure disorder Ms. Dent is prescribed carbamazepine. (Medical

  records). On May 29, 2020, her dosage of carbamazepine was increased from 200 mg

  twice a day to 300 mg twice a day. Id.

      Finally, and most likely related her iron deficiency anemia, Ms. Dent has been

  suffering from dysmenorrhea and pelvic pain since February 2020. Ms. Dent reported

  the issue to the medical department during her first visit on May 5, 2020. Ms. Dent’s

  heavy dysmenorrhea and pelvic pain are documented throughout the medical records.

      The medical department noted that, as a result of the heavy bleeding, Ms. Dent

  received blood transfusion in April 2020 before she was incarcerated. Lab results from

  the medical department show that Ms. Dent’s hemoglobin level (red blood cell count)

  is low, 8.0 g/dL. Id. According to the American Society of Anesthesiologists, a

  hemoglobin level of 6.0 g/dL is the trigger for a required blood transfusion. 10



  9 On July 17, 2020, counsel provided a copy of the emails to the medical department
  at FDC-Miami to AUSA Kiran Bhat and Court Room Deputy Michael Brenner via
  email.
  10https://www.medscape.com/answers/434176-183008/at-what-hemoglobin-level-is-a-

  transfusion-
  triggered#:~:text=The%20American%20Society%20of%20Anesthesiologists,particul
  arly%20in%20renal%20transplant%20patients
                                             6
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 7 of 14



  According to the Mayo Clinic, a normal hemoglobin level for a woman is 12.0 g/dL to

  15.15 g/dL. 11 Ms. Dent’s level is well below the normal range.

     On June 8, 2020, due to her low red blood cell count, the medical department

  prescribed Ms. Dent a 15 day supply of Ferrous Gluconate (iron pills) for her iron

  deficiency anemia. Id. On July 13, 2020, counsel advised the medical department

  that Ms. Dent may be in need of another supply of iron pills. (Emails). As of the

  writing of this motion, Ms. Dent has not received another supply.

     Counsel also informed the medical department about Ms. Dent’s continuous blood

  loss and associated complications. (Emails). Counsel offered to provide the medical

  department with pictures of Ms. Dent’s previous medical records regarding this issue.

  (Emails). On May 8, 2020, counsel told the medical department that:

     •   On February 16, 2020, Ms. Dent’s medical records indicate that there was a
         large hypoechoic structure (mass) intimately associated with the cervix. The
         records state that the appearance is suspicious for an infiltrative cervical
         malignancy (cancer). It was recommend that Ms. Dent have a direct
         examination, a colposcopy (cervix exam), and a gynecologic consultation.
     •   On April 9, 2020, Ms. Dent was diagnosed with anemia and vaginal bleeding
         by North Shore Medical Center. She was directed to follow up with a primary
         physician and told she must return if her symptoms worsened.
     •   On April 28, 2020, Ms. Dent went to Jackson Hospital and was informed that
         she may have fibroids on her uterus.

     On June 16, 2020, Ms. Dent had a pelvic ultrasound. The results are alarming.

  The findings indicate that the ultrasound was “abnormal.” (Medical records). The

  findings show endometrial thickening, which is thickening of the lining of the



  11https://www.mayoclinic.org/tests-procedures/hemoglobin-test/about/pac-

  20385075#:~:text=The%20normal%20range%20for%20hemoglobin,to%2015.5%20gr
  ams%20per%20deciliter
                                            7
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 8 of 14



  uterus. 12 According to the American Cancer Society, endometrial thickening,

  abnormal vaginal bleeding, and pelvic pain can be a sign of endometrial cancer. 13 The

  findings note that a polyp cannot be excluded; polyps may be benign, cancerous, or

  lead to cancer. 14

       Ms. Dent also has a localized lesion on her uterine wall. The ultrasound results

  state that this could be a soft tissue mass or “perhaps intramural leiomyoma, etc.”

  Leiomyoma is also known as uterine fibroids. 15 Symptoms of fibroids include pelvic

  pain and abnormal bleeding. 16 Surgery is recommended for fibroids that are causing

  bleeding and pelvic pain. 17

       Ms. Dent also has “what appears to be an ovarian cyst” measuring 2.2 to 2.4

  centimeters (Medical records). That is between the size of peanut and a grape. 18 Cysts

  that are painful or do not go away are treated with hormone therapy medication or

  surgery. 19 The findings also state that neoplasm, which is new and abnormal tumor

  that can be benign or cancerous 20, cannot be excluded. (Medical records).




  12 https://www.medicalnewstoday.com/articles/327036
  13 https://www.cancer.org/cancer/endometrial-cancer/about.html
  14 https://www.mayoclinic.org/diseases-conditions/uterine-polyps/symptoms-

  causes/syc-20378709
  15https://www.mayoclinic.org/diseases-conditions/uterine-fibroids/symptoms-

  causes/syc-20354288
  16https://www.mayoclinic.org/diseases-conditions/uterine-fibroids/symptoms-

  causes/syc-20354288
  17 https://www.mayoclinic.org/tests-procedures/myomectomy/about/pac-20384710
  18 https://www.ncbi.nlm.nih.gov/books/NBK65847/figure/CDR0000257530__268/
  19https://www.mayoclinic.org/diseases-conditions/ovarian-cysts/diagnosis-

  treatment/drc-20353411
  20 https://www.cancer.gov/publications/dictionaries/cancer-terms/def/neoplasm


                                            8
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 9 of 14



     No one from the medical department has explained the findings in the ultrasound

  to Ms. Dent. Ms. Dent feel helpless, and she is afraid. She knows the results are

  “abnormal,” and she knows she is bleeding and in pain.

     The ultrasound report recommends a transvaginal pelvic ultrasound examination

  and a CT examination of the pelvis with and without intravenous contrast, as well as

  with oral contrast media. As of the writing of this motion, Ms. Dent has not been told

  when or if the CT scans will occur. She has not been told if she will receive a

  transvaginal ultrasound.

     Due to the pandemic, it is highly unlikely that Ms. Dent will be sent to a hospital

  to receive the CT scans, and even less likely that she would have surgery to remove

  the ovarian cyst or fibroids. As of this writing, Ms. Dent has not been prescribed any

  hormone medication for the ovarian cyst; though it is probable that the CT scans and

  ultrasound must occur before she can begin any treatment.

     If Ms. Dent is released, she will receive the medical care she needs to effectively

  treat her chronic pelvic pain and bleeding. She will schedule any necessary surgeries

  to remove the cysts and fibroids. She can schedule the CT scans and ultrasound to

  determine if any of the growths or tumors are cancerous. Most importantly, Ms. Dent

  will be able to sit down with medical professionals and discuss her concerns about

  her health and her body.

     Ms. Dent has Medicaid and has received treatment before at Jackson Memorial

  Hospital and North Shore Medical Center. Additionally, Ms. Dent’s mother, who lives

  in New York, is a nurse and has worked in the medical field her entire life. If released,



                                             9
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 10 of 14



   Ms. Dent will be able talk to her mother and seek her guidance and advice as often

   as she likes.

        Ms. Dent will also be able to better treat her asthma if she is released. She will

   bring her nebulizer, which is still at her previous address, to the halfway house. Ms.

   Dent will be significantly safer from contracting COVID-19 at a halfway house than

   inside a federal prison. At a halfway house, Ms. Dent can properly socially distance;

   shower regularly; and practice vigilant hygiene habits.

        II.    Ms. Dent’s mental health conditions

        Ms. Dent suffers from bipolar disorder, major depressive disorder recurrent, and

   post-traumatic stress disorder. (Medical records). FDC-Miami noted Ms. Dent’s

   mental health conditions during her visit with Psychology Services on May 5, 2020.

   Id. Psychology Services stated that, “prior mental health treatment was noted:

   outpatient      counseling/psychotherapy    and    psychotropic    medications.”    Id.

   Additionally, Ms. Dent reported a history of treatment with anxiolytics, (anti-anxiety

   medications) with beneficial results. Id. Ms. Dent also asked to continue her

   medication, Remeron, which is used to treat depression. 21 Id.

        Despite the medical department’s documentation of Ms. Dent’s mental health

   conditions; Ms. Dent’s report of previous medications and psychotherapy; and Ms.

   Dent’s specific request for Remeron, the medical department made findings that “Ms.

   Dent did display, evidence, or report the need for frequent psychological intervention




   21   https://www.webmd.com/drugs/2/drug-13707/remeron-oral/details
                                              10
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 11 of 14



   nor does appear to require scheduled sessions with Psychology for management of

   her overall health care.” (Medical records).

        In stark contrast, when Ms. Dent was evaluated by Dade Family Counseling on

   April 17, 2020, Dade Family Counseling recommended she attend individualized

   therapy sessions twice a month and group therapy weekly. Dade Family Counseling

   diagnosed Ms. Dent with a personality disorder and a substance abuse disorder.

   (Violation Memorandum – Request for Petition and Warrant).

        On May 19, 2020, undersigned counsel contacted the medical department via

   email and requested that Ms. Dent receive Remeron and Seroquel, for her depression

   and bipolar disorder 22, which are two medications she was prescribed before her

   incarceration. (Emails). On that same day, May 19, 2020, Ms. Dent’s medical records

   indicate she was “referred to psychiatry.” (Medical records). On June 8, 2020, the

   medical department again documented Ms. Dent’s bipolar disorder and PTSD and

   stated “will refer to psychiatry” Id.

        As of the writing of this motion, Ms. Dent has not been prescribed any anti-anxiety

   medication. Ms. Dent has not been prescribed Remeron, Seroquel, or any other

   medication for her bipolar disorder, major depressive disorder recurrent, and post-

   traumatic stress disorder. Ms. Dent has not seen a psychiatrist, psychologist, or

   received any therapy or counseling.

        Ms. Dent is not getting the mental health treatment she needs at FDC-Miami. In

   light outbreak of COVID-19 in the BOP and at FDC-Miami, it will presumably be



   22   https://www.webmd.com/drugs/2/drug-4718/seroquel-oral/details
                                              11
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 12 of 14



   even harder for FDC-Miami to give Ms. Dent the care she needs for her mental and

   physical heath. The staff is understandably prioritizing containment of the spread of

   COVID-19.

        Even in the best of conditions, the burdens on the BOP to provide mental health

   care are significant. Mental health disorders among prisoners consistently exceed

   rates of the same disorders in the general population. 23 According to Bureau of

   Justice statistics, 50% of all inmates have a mental health condition. 24

   Unfortunately, due to understaffing, budget restrictions, and lack of trained medical

   professionals, 25 Bureau of Prisons is not providing the level of care required for

   mentally ill inmates.

        Despite nearly 50% of the inmate population needing mental health treatment,

   the Department of Justice Inspector General reported that only 24% of inmates

   received treatment. 26   The most common form of mental health treatment was




   23 Gonzalez et al., Mental health of prisoners: Identifying barrier to mental health
   treatment & medication continuity, 12 Am J. Public Health 104,
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4232131/#:~:text=1%E2%80%933%2
   0Despite%20court%20mandates,health%20care%20has%20been%20sporadic. (last
   visited July 11, 2020).
   24 James et al., Bureau of Justice Statistics: Mental Health Problems of Prison & Jail

   Inmates, U.S. Dept. of Justice, Sept. 2006, last updated Dec. 2006,
   https://www.bjs.gov/content/pub/pdf/mhppji.pdf (last visited July 10, 2020).
   25 Gonzalez et al., Mental health of prisoners: Identifying barrier to mental health

   treatment & medication continuity, 12 Am J. Public Health 104,
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4232131/#:~:text=1%E2%80%933%2
   0Despite%20court%20mandates,health%20care%20has%20been%20sporadic. (last
   visited July 11, 2020).
   26 James et al., Bureau of Justice Statistics: Mental Health Problems of Prison & Jail

   Inmates at Table 14.
                                            12
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 13 of 14



   medication. 27 Only 50% of inmates who were taking medication before admission to

   the Bureau received medication after beginning their sentence. 28 Further, a mere

   15% of those needing care—like Ms. Dent—received “professional mental health

   therapy.” 29

        As discussed, due to the pandemic, Ms. Dent is allowed out of her cell Monday

   through Friday for one hour each day. She is not allowed out of her cell on Saturday

   or Sunday. That is only five hours a week that Ms. Dent is not inside a prison cell.

   Ms. Dent has confessed that these draconian restrictions have exacerbated her

   anxiety, stress, and depression, along with the absence of her medication.

        III.   Conditions of Release

        If given the opportunity for release, Ms. Dent is willing to reside in a halfway

   house, where she will have much more structure than she did when she was first

   released on bond. She will also have the opportunity for mental health and substance

   abuse counseling, which she will not receive at FDC-Miami. Further, she can resume

   her much needed prescription medication for her mental health issues.

        One thing that Ms. Dent did right away, as scheduled by the U.S. Probation Office,

   was undergo the evaluation with Dade Family Counseling. If released, Ms. Dent




   27 Id. at 9.
   28 Gonzalez et al., Mental health of prisoners: Identifying barrier to mental health
   treatment & medication continuity, 12 Am J. Public Health 104,
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4232131/#:~:text=1%E2%80%933%2
   0Despite%20court%20mandates,health%20care%20has%20been%20sporadic. (last
   visited July 11, 2020).
   29 James et al., Bureau of Justice Statistics: Mental Health Problems of Prison & Jail

   Inmates at 9.
                                              13
Case 1:19-cr-20770-PCH Document 31 Entered on FLSD Docket 07/17/2020 Page 14 of 14



   would begin the recommended treatment immediately, and get back on her

   medications, which can be conditions of her bond. Ms. Dent requests another

   opportunity to succeed on pretrial release, with the additional structure, so that she

   can protect her mental and physical health.

      Undersigned counsel has conferred with AUSA Karin Bhat, who has no objection

   to a bond review hearing via video. As of the writing of this motion, Mr. Bhat objects

   to a bond.

      WHEREFORE, the Defendant, LACAROL DENT, respectfully requests this Court

   set a bond review hearing via video for Ms. Dent.

                                           MICHAEL CARUSO
                                           FEDERAL PUBLIC DEFENDER

                                    By:     /s/ Ashley D. Kay____________
                                           Assistant Federal Public Defender
                                           Florida Bar No.: 78991
                                           150 W. Flagler Street, Suite 1700
                                           Miami, Florida 33130-1556
                                           Tel: (305) 533-4236/Fax: (305) 536-4559
                                           E-mail: Ashley_kay@fd.org

                              CERTIFICATE OF SERVICE

         I HEREBY certify that on July 17, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document was served this day on all counsel of record or pro se parties identified in

   the manner specified, either via transmission of Notices of Electronic Filing

   generated by CM/ECF or in some other authorized manner for those counsel or

   parties who are not authorized to receive electronically Notices of Electronic Filing.

                                           /s/ Ashley D. Kay____________

                                             14
